Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10502833. This is a statutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


a first laser subsystem configured to transmit a first laser beam at a first location on an object at a time (see figure 1 Ref 112A) the object undergoing vibrations represented by a vibration velocity field over the object (see paragraph 47);
a second laser subsystem configured to transmit a second laser beam at a second location on the object at the time (see figure 1 Ref 112B); and
an analyzer configured to calculate a first velocity based on a first reflected laser beam reflected from the object in response to the first laser beam (see paragraph 8 where each of the plurality of points generates a velocity), the analyzer configured to calculate a second velocity based on a second reflected laser beam reflected from the
object in response to the second laser beam (see paragraph 8 where each point generates a velocity),
the first location being targeted by the first laser subsystem and the second location being targeted by the second laser subsystem (see figure 1 Ref 190 note the multiple points) such that the first velocity is substantially the same as the second velocity (note the relative velocity of the target Ref 190 and the target is the same for all points because it is the same object).
However Sebastian fails to specifically show an analyzer configured to analyze data based on laser beams produced by the LIDAR system that detect a vibration velocity field over the object and the first location targeted and the second location targeted such that the first velocity is substantially the same as the second velocity while the vibration velocity field is being detected.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645